Citation Nr: 0033486	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the 20 percent disability rating assigned for the 
appellant's service-connected diabetes mellitus is 
appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from December 1967 to 
November 1977.

This appeal arises from a February 1999, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision, which granted the appellant entitlement to 
service connection for diabetes mellitus, evaluated as 20 
percent disabling, effective June 11, 1998. 

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

The appellant contends, in essence, that his service-
connected disability warrants a higher disability rating than 
currently assigned.  The Board notes that, although letters 
from the appellant's private physicians E. I. L., M.D. and W. 
T. Y., O.D. have been associated with his claims file, it 
does not appear the complete treatment records from these 
physicians have been obtained.  Further, the Board is of the 
opinion that the appellant should be scheduled for VA 
examination to determine the nature and severity of diabetes 
mellitus, and identify any complications.

Accordingly, the case is REMANDED for the following 
development:

1.  After obtaining the necessary 
authorizations from the appellant, VARO 
should request all treatment records 
pertaining to the appellant's diabetes 
mellitus and any associated complications 
from Dr. L. and Dr. Y.  All records 
obtained should be associated with the 
veteran's claims folder.

2.  VARO should schedule the veteran for 
VA examination to determine the nature 
and severity of diabetes mellitus.  The 
examiner is requested to: (1) obtain 
recent history from the appellant insofar 
as any episodes of ketoacidosis or 
hypoglycemic reactions and frequency of 
visits to his diabetic care provider are 
concerned; (2) indicate whether the 
diabetes mellitus requires insulin, 
restricted diet and regulation of 
activities; and (3) identify the nature 
and severity of any complications of 
diabetes mellitus.  The claims file must 
be made available to the examiner.

3.  VARO should then insure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), have been considered, 
and readjudicate the claim in light of 
this new legislation and the additional 
evidence.  If VARO continues to deny the 
appellant's claim, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of the REMAND is to procure clarifying data and 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


